 

Exhibit 10.29.4

 

EMPLOYMENT RESTRUCTURING AGREEMENT

 

This Employment Restructuring Agreement (this “Agreement”) is made as of
December 23, 2002 (the “Effective Date”) by and between Kevin M. Campbell
(“Campbell”) and Exult, Inc. (“Exult”).

 

A. Campbell is employed as an officer of Exult.

 

B. Campbell and Exult desire to modify certain features of Campbell’s employment
with Exult, as set forth herein.

 

Therefore, in consideration of the foregoing and the covenants set forth herein,
Campbell and Exult hereby agree as follows:

 

1. Definitions. As used in this Agreement, the following terms have the meanings
ascribed thereto below.

 

“Affiliate” of Exult means any person or entity controlling, controlled by, or
under common control with Exult.

 

“Change of Control” means (a) approval by the stockholders of Exult or an order
by a court of competent jurisdiction of a plan of liquidation of Exult, or (b)
consummation by Exult of the sale or other disposition by Exult of all or
substantially all of Exult’s assets or a sale, merger, or consolidation
(“Reorganization”) of Exult to or with any other person, corporation or other
entity, other than:

 

(i) a Reorganization that would result in the voting securities of Exult
outstanding immediately prior thereto (or, in the case of a Reorganization that
is preceded or accomplished by an acquisition or series of related acquisitions
by any Person, by tender or exchange offer or otherwise, of voting securities
representing 5% or more of the combined voting power of all securities of Exult,
immediately prior to such acquisition or the first acquisition in such series of
acquisitions) continuing to represent, either by remaining outstanding or by
being converted into voting securities of another entity, more than 50% of the
combined voting power of the voting securities of Exult or such other entity
outstanding immediately after such Reorganization (or series of related
transactions involving such a Reorganization), or

 

(ii) a Reorganization effected to implement a recapitalization or
reincorporation of Exult (or similar transaction) that does not result in a
material change in beneficial ownership of the voting securities of Exult or its
successor.

 

“Net Proceeds” means all proceeds derived from any sale or transfer of any
shares of stock issued to Campbell pursuant to the RSA (as defined in Section
4), less brokerage costs paid in connection with the sale of the shares, less
income tax payable by Campbell in connection with the sale or transfer of the
shares. Proceeds include the cash



--------------------------------------------------------------------------------

value of non-cash consideration received, or the amount of indebtedness
discharged, in exchange for transfer of shares.

 

“Payment” means (i) a Payment made by Exult to Campbell pursuant to Section
2(a), (ii) payments previously made by Exult to Campbell as described in Section
2(b), and (iii) any amounts or value, other than salary, expense reimbursements,
and standard benefits to which Campbell is entitled pursuant to applicable Exult
policies, that Exult or any of Exult’s Affiliates pays or provides to Campbell
or Campbell’s successors or assigns and that Exult designates at any time by
written notice to Campbell or Campbell’s successors or assigns as a Payment
under this Agreement, including without limiting the foregoing, any amounts paid
by Exult to enable Campbell to meet tax obligations.

 

“Permanent Disability” has the meaning ascribed thereto in Exult’s 2000 Equity
Incentive Plan, or the successor plan thereto.

 

2. Payments.

 

(a) Scheduled Payments. On the terms and subject to the conditions and
limitations set forth in this Agreement, Exult will make Payments to Campbell on
the dates and in the amounts set forth in Part 1 of Schedule A.

 

(b) Previous Payments. In anticipation of this Agreement, Exult has made to
Campbell the payments described in Part 2 of Schedule A. Such payments were made
in consideration of this Agreement and the agreements referenced in Section 4
and will be treated for all purposes as Payments made pursuant to this
Agreement.

 

3. Cessation and Reduction of Payments.

 

(a) Cessation. Notwithstanding Section 2(a), Exult’s obligation to make Payments
may, in Exult’s discretion, be terminated at any time on or after the occurrence
of any of the following:

 

(i) Campbell ceases to be employed by Exult or its successor for any reason,
including without limitation resignation by Campbell with or without good
reason, or termination of employment by Exult or its successor with or without
cause.

 

(ii) Campbell serves notice of termination of his employment upon Exult or its
successor for any reason, with or without good reason, or Exult or its successor
notifies Campbell of termination of his employment for any reason, with or
without cause, in each case regardless of when such termination is to take
effect.

 

(iii) Campbell suffers a Permanent Disability or dies.

 

(iv) Campbell breaches this Agreement or any other legal or contractual duty to
Exult or its successor in any material respect, and, if such breach is
susceptible of cure, fails to cure such breach within 30 days of demand for cure
by Exult or its successor, or

 

2



--------------------------------------------------------------------------------

commits any other Misconduct, as defined in Exult’s 2000 Equity Incentive Plan
or any successor plan.

 

(v) Campbell or any person or entity acting on behalf of Campbell or exercising
any rights obtained from or through Campbell brings any legal claim or action of
any kind against Exult or any of its Affiliates, or any person whom or entity
that Exult or any of its Affiliates is obligated to provide any indemnity,
reimbursement, or other compensation in respect of such claim.

 

(vi) Campbell becomes generally unable to pay his debts as they come due (after
taking into account his assumed receipt of the Payments pursuant to Section 2(a)
of this Agreement).

 

(vii) Campbell institutes proceedings to be adjudicated as bankrupt or
insolvent, or consents to the institution of bankruptcy or insolvency
proceedings against him or his estate or community or the filing by or on behalf
of Campbell of a petition or answer or consent seeking reorganization or release
under the federal Bankruptcy Act, or any other similar federal or state law, or
the consent by or on behalf of Campbell to the filing of any such petition or
the appointment of a receiver, liquidator, assignee, trustee or other similar
official of Campbell, or of any substantial part of the property of Campbell, or
the making by or on behalf of Campbell of an assignment for the benefit of
creditors, or the taking of action by or on behalf of Campbell in furtherance of
any such action.

 

(viii) Sixty (60) days have passed since the commencement of an action against
Campbell (and service of process in connection therewith on Campbell) seeking
any bankruptcy, insolvency, reorganization, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, if such action
shall not have been resolved in favor of Campbell or all orders or proceedings
thereunder affecting Campbell stayed, or if the stay of any such order or
proceeding shall thereafter be set aside; or sixty (60) days after the
appointment without the consent or acquiescence of Campbell of any trustee,
receiver or liquidator of Campbell or of all or any substantial part of the
properties of Campbell, if such appointment shall not have been vacated.

 

For purposes of Sections 3(a)(vi), (vii) and (viii), Campbell includes his wife,
marital community, and estate.

 

(b) Reduction. Notwithstanding Section 2(a), Exult’s obligation to make Payments
may, in Exult’s discretion, be reduced in case of a Change of Control by the
amount of any Net Proceeds and other payments or value received by Campbell as a
result of or in connection with the Change of Control.

 

4. Employment Changes.

 

Concurrently with this Agreement, Campbell and Exult will enter into the
following Agreements:

 

(i) Amended and Restated Employment Agreement in the form of Exhibit 1 hereto,

 

3



--------------------------------------------------------------------------------

 

(ii) Amended and Restated Severance Agreement in the form of Exhibit 2 hereto,

 

(iii) Amended and Restated Stock Option Addendum in the form of Exhibit 3
hereto, and

 

(iv) Restricted Stock Agreement (the “RSA”) in the form of Exhibit 4 hereto.

 

5. Offsets.

 

(a) Establishment of Offset Account. A bookkeeping account, called the Offset
Account, shall be established and maintained by Exult for purposes of effecting
certain reductions in obligations Exult has or may incur to Campbell or his
estate or successors. As of the date of this Agreement, the Offset Account
balance equals the amounts listed in Part 2 of Schedule A. The Offset Account
balance will be increased from time to time by the amount of all Payments and
Net Proceeds. In addition, if an event or circumstance calling for application
of the Offset Account occurs (a “Pending Event”), the balance of the Offset
Account is zero, and Campbell or his successor owns any vested shares of stock
issued to him pursuant to the RSA (“Vested Shares”), then Exult may specify by
notice to Campbell a date at least ten days after the date of the notice for
application of the Offset Account to the Pending Event as described in Section
5(b). On that date, if the balance of the Offset Account is still zero, or if
any additional Net Proceeds generated from Sale of Vested Shares has been added
to the Offset Account but the balance thereof is not sufficient to offset the
cost to Exult of the Pending Event pursuant to Section 5(b) and Campbell or his
successor still owns Vested Shares, then the Offset Account will be deemed to
include an amount (a “Vested Share Adjustment Amount”) equal to the lesser of
(i) the amount by which the amount required to offset the cost to Exult of the
Pending Event pursuant to Section 5(b) exceeds the balance of the Offset
Account, and (ii) the Fair Market Value of all the Vested Shares still owned on
that date by Campbell or his successor. The Vested Share Adjustment Amount will
be applied in the same manner as the Offset Account balance. Immediately
following any application of a Vested Share Adjustment Amount as described
above, a number of Vested Shares equal to the quotient obtained by dividing that
Vested Share Adjustment Amount by the Fair Market Value per share will be
considered to be “Applied Shares.” Once a Vested Share becomes an Applied Share,
that share and any proceeds from its subsequent transfer will no longer be
subject to the Offset Account, even if the share is later sold for proceeds or
Net Proceeds in excess of the Fair Market Value earlier applied as described
herein. For these purposes, “Fair Market Value” of a share means the arithmetic
mean of the closing price as reported in The Wall Street Journal (Western
Edition) for a share of Exult’s common stock on the Nasdaq National Market, or
such other exchange or system as may then represent the primary market for
trading in Exult’s common stock, for each of the 20 consecutive trading days
ending on the date the Offset Account is applied to the Pending Application, or
if that date is not a trading day, then on the last trading day preceding the
date the Offset Account is applied to the Pending Application. For purposes of
the Offset Account, if Campbell owns both Vested Shares and other shares of
Exult common stock, Vested Shares shall be

 

4



--------------------------------------------------------------------------------

considered to be the last shares sold by Campbell. Exult shall provide Campbell
with an accounting of the Offset Account upon request.

 

(b) Application of Offset Account. If Exult or any of Exult’s Affiliates or any
Exult Indemnitee would be or becomes required to make any payments or provide
any benefits or other consideration whatsoever to Campbell or his successors or
assigns, other than Excluded Consideration, whether or not in connection with or
following termination of Campbell’s employment for any reason, Exult may in its
discretion by written notice to Campbell reduce such payments, benefits or other
consideration by any amount up to the total balance of the Offset Account. Any
such reduction shall be applied on the date specified by Exult in the notice
referred to in the preceding sentence. For these purposes, (i) “Exult
Indemnitee” means any person or entity that may have or incur an obligation to
Campbell or Campbell’s successors or assigns in respect of which Exult or any of
Exult’s Affiliates is required to provide indemnity or other payment, and (ii)
“Excluded Consideration” means (A) amounts payable by Exult to Campbell pursuant
to this Agreement or any of the agreements referenced in Section 4, (B) salary,
(C) indemnification of Campbell in his capacity as an officer or employee of
Exult or any of its affiliates that Exult is legally obligated to provide
Campbell, (D) expense reimbursement, (E) standard benefits to which Campbell is
entitled pursuant to applicable Exult policies, including without limitation
401(k) matching, and (F) anything that is determined by Exult in the future to
be Excluded Consideration. The Offset Account balance will be reduced
Dollar-for-Dollar by all amounts applied to offset Exult obligations pursuant to
this Section 5(b), with portions of the Offset Account attributable to Net
Proceeds deemed exhausted before portions attributable to Payments are used, and
portions attributable to Payments exhausted before use of Vested Shares. In
addition, the Offset Account balance will be reduced Dollar-for-Dollar by
damages paid by Campbell to Exult as a result of any breach by Campbell of his
covenant regarding resignation set forth in Section 9(a) of the Amended and
Restated Employment Agreement between Campbell and Exult.

 

6. Additional Agreements

 

(a) Stock Option Cancellation. Stock options to purchase 500,000 shares granted
to Campbell by Exult on June 13, 2001, are hereby surrendered by Campbell,
terminated and of no further force or effect. Campbell has no right to re-grant
of these options or grant of any other stock options or other equity awards,
except as set forth in the RSA.

 

(b) Clawback. If Campbell commits Misconduct (as defined in Exult’s 2000 Equity
Incentive Plan or a successor plan thereto), Exult may demand that Campbell
repay to Exult, and upon such demand Campbell shall repay to Exult, the gross
amount of any or all Payments made by Exult to Campbell that have not already
been returned to Exult through operation of the Offset Account or otherwise.
Exult shall notify Campbell in writing of any such demand not later than the
later of (i) 380 days after such Misconduct, or (ii) 180 days after Exult became
aware of such Misconduct. Exult may exercise discretion under this Section 6(b)
in such manner as it sees fit from time to time without regard to, and without
being bound by or liable for, prior decisions to invoke or not to

 

5



--------------------------------------------------------------------------------

invoke this Section 6(b) with respect to any instance of Misconduct. For
purposes of this Section 6(b), Exult will be deemed to have been aware of
Misconduct only after the completion of any investigation or inquiry and only
when Exult has clear and convincing evidence thereof. Suspicion is not awareness
for these purposes.

 

(c) Special Arrangement; No Ancillary Rights. The Payments are in the nature of
a special arrangement and are payable by Exult solely pursuant to this
Agreement. The Payments do not constitute salary, incentive compensation, bonus,
benefit, or other entitlement of Campbell as a result of his employment with
Exult, and Campbell does not have any right to Payments pursuant to any legal or
equitable right or agreement other than this Agreement. The amount of severance
otherwise payable to Campbell will not be increased by reason of this Agreement
or any Payments made or not made. The Payments will not be considered in
evaluating, or determining damages payable as a result of, any claims Campbell
may have or bring against Exult, or any of its Affiliates, or the directors,
officers, employees, attorneys, or advisors of any of them, resulting from
Campbell’s employment or termination thereof, or any other cause or factor other
than breach by Exult of this Agreement. Campbell shall not bring any claim or
assert any defense or legal position that is inconsistent with this Section.

 

(d) Tax Matters. The Payments will be subject to appropriate income tax
withholding and other deductions required by applicable laws or regulations or
approved by Campbell, and Campbell and his successors will be responsible for
all income and other taxes payable as a result of receipt of the Payments or
otherwise in connection with this Agreement. Exult is not required to provide
any gross-up or other tax assistance.

 

(e) Retention; No Resignation. This Agreement and the agreements referenced in
Section 4 are entered into by Exult at Campbell’s request and are intended by
Exult as a retention arrangement to avoid a need Campbell may otherwise have had
to seek alternative employment. Campbell’s covenant regarding resignation set
forth in Section 9(a) of the Amended and Restated Employment Agreement between
Campbell and Exult is hereby incorporated herein by reference. Such covenant is
the primary component of the consideration by Campbell for this Agreement and an
essential condition to Exult’s willingness to enter into this Agreement, and
Campbell’s ongoing service to Exult for the entire period until December 31,
2005 is considered critical to Exult’s business purposes. Accordingly, for
purposes of determining Exult’s damages and remedies in case of breach of that
covenant by Campbell, time worked by Campbell prior to resignation in violation
of the covenant will not be considered to be partial performance of the
covenant, and no value will be deemed to have been conferred upon Exult by
virtue of such time worked by Campbell prior to resignation. The timing of
Payments corresponds in general terms to Campbell’s liquidity needs as reported
to Exult and should not be construed as payment for partial satisfaction of the
covenant set forth in Section 9(a) of the Amended and Restated Employment
Agreement.

 

(f) No Changes to Other Agreements. Except as set forth in Section 4, this
Agreement does not alter any other agreement between Campbell and Exult. Without
limiting the foregoing, this Agreement does not confer upon Campbell any right
to

 

6



--------------------------------------------------------------------------------

continue as an employee of Exult or its affiliate or to any particular
employment tenure, nor does it limit in any way the right of Exult or its
affiliate to terminate Campbell’s services to Exult or its affiliate at any
time, with or without cause.

 

7. Representations and Warranties

 

Campbell represents and warrants to Exult that:

 

(a) No Interference. Campbell is not subject to any legal obligation, including
without limitation any contract, judgment or order, that would be violated by
this Agreement or any of the agreements referenced in Section 4, and Campbell
has no material indebtedness or payment obligations other than as disclosed to
Exult prior to the date of this Agreement, indebtedness incurred before the
Effective Date in the purchase of Campbell’s residence, and ordinary consumer
indebtedness for personal and household goods.

 

(b) Independent Advice; No Representations. Campbell acknowledges that (i) he
was free to use professional advisors of his choice in connection with this
Agreement and the agreements described in Section 4 and has received advice from
his professional advisors in connection with this Agreement and the other
agreements referenced herein, understands their meaning and import, and is
entering into this Agreement and the other agreements referenced herein freely
and without coercion or duress; and (ii) he has not received and is not relying
upon any advice, representations or assurances made by or on behalf of Exult or
any Exult Affiliate or any employee of or counsel to Exult regarding any tax or
other effects or implications of the Payments or other matters contemplated by
this Agreement and the other agreements referenced herein.

 

8. General

 

(a) Successors and Assigns. This Agreement is personal in its nature and
Campbell may not assign or transfer his rights under this Agreement.

 

(b) Notices. Any notices, demands or other communications required or desired to
be given by any party shall be in writing and shall be validly given to another
party if served either personally or if deposited in the United States mail,
certified or registered, postage prepaid, return receipt requested. If such
notice, demand or other communication shall be served personally, service shall
be conclusively deemed made at the time of such personal service. If such
notice, demand or other communication is given by mail, such notice shall be
conclusively deemed given forty-eight (48) hours after the deposit thereof in
the United States mail addressed to the party to whom such notice, demand or
other communication is to be given as hereinafter set forth:

 

To Exult:

  

Exult, Inc.

121 Innovation Drive, Suite 200

Irvine, California 92612

Attention: Chief Executive Officer

 

7



--------------------------------------------------------------------------------

 

With a copy to:

  

General Counsel

To Campbell:

  

At his address of record as maintained in Exult’s employment files

 

Any party may change its address for the purpose of receiving notices, demands
and other communications by providing written notice to the other party in the
manner described in this paragraph.

 

(c) Entire Agreement. This Agreement and the agreements listed in Section 4
being entered into pursuant to this Agreement together constitute the entire
agreement and understanding of Exult and Campbell with respect to the subject
matter hereof and thereof, and supersede all prior written or verbal agreements
and understandings between Campbell and Exult relating to such subject matter.
This Agreement may only be amended by written instrument signed by Campbell and
an authorized officer of Exult.

 

(d) Governing Law; Severability. This Agreement will be construed and
interpreted under the laws of the State of California applicable to agreements
executed and to be wholly performed within the State of California. If any
provision of this Agreement as applied to any party or to any circumstance is
adjudged by a court of competent jurisdiction to be void or unenforceable for
any reason, the invalidity of that provision shall in no way affect (to the
maximum extent permissible by law) the application of such provision under
circumstances different from those adjudicated by the court, the application of
any other provision of this Agreement, or the enforceability or invalidity of
this Agreement as a whole. If any provision of this Agreement becomes or is
deemed invalid, illegal or unenforceable in any jurisdiction by reason of the
scope, extent or duration of its coverage, then such provision shall be deemed
amended to the extent necessary to conform to applicable law so as to be valid
and enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision will be stricken and
the remainder of this Agreement shall continue in full force and effect.

 

(e) Remedies. All rights and remedies provided pursuant to this Agreement or by
law shall be cumulative, and no such right or remedy shall be exclusive of any
other. A party may pursue any one or more rights or remedies hereunder or may
seek damages or specific performance in the event of another party’s breach
hereunder or may pursue any other remedy by law or equity, whether or not stated
in this Agreement.

 

(f) Arbitration. Any and all disputes and claims between Campbell and Exult that
arise out of this Agreement shall be resolved through final and binding
arbitration. Any demand for arbitration must be made within 365 days of the date
on which the dispute first arose (unless a longer period of time is required by
law), or it will be deemed waived by both parties. Binding arbitration will be
conducted in Orange County, California in accordance with the rules and
regulations of the American Arbitration Association. Campbell understands and
agrees that the arbitration shall be instead of any civil litigation and that
this means that Campbell is waiving his right to a jury trial as to such claims.
The

 

8



--------------------------------------------------------------------------------

parties further understand and agree that the arbitrator’s decision shall be
final and binding to the fullest extent permitted by law and enforceable by any
court having jurisdiction. The prevailing party in any arbitration conducted
pursuant to this Section, and any appeal therefrom or related thereto, or any
litigation between Campbell and Exult related to this Agreement that occurs
notwithstanding this arbitration provision (all of the foregoing being referred
to as “Proceedings”), shall be entitled to recover from the non-prevailing party
all costs incurred by the prevailing party in the Proceedings, including without
limitation attorneys’ costs and fees. The identity of the prevailing party in
any Proceeding will be determined by the arbitrator or other trier of fact or
tribunal in the Proceeding as the party most nearly achieving the result sought,
although the arbitrator or other trier of fact or tribunal may decide in any
Proceeding that there is no prevailing party if, on the basis of all of the
facts and circumstances, the interests of justice so require. In addition, Exult
shall propose a reasonable set of rules to guide any Proceedings. Such rules
shall be designed to lead to a prompt and just result without undue delay or
expense, but will not be unduly prejudicial to either party. If Campbell agrees
to such proposed rules and guidelines, Exult will pay on Campbell’s behalf or
advance to Campbell all of Campbell’s reasonable costs incurred in the
Proceedings. Campbell’s acceptance of such payments or advances will constitute
Campbell’s agreement to reimburse Exult therefor if Exult is found by the
arbitrator or other trier of fact or tribunal to be the prevailing party in the
Proceeding.

 

(g) Interpretation. Headings herein are for convenience of reference only, do
not constitute a part of this Agreement, and will not affect the meaning or
interpretation of this Agreement. References herein to Sections are references
to the referenced Section hereof, unless otherwise specified.

 

(h) Waivers; Amendments. The waiver by either party of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any later
breach of that provision. This Agreement may be modified only by written
agreement signed by Campbell and Exult.

 

(i) Counterparts. This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument. Facsimile or photographic copies of
originally signed copies of this Agreement will be deemed to be originals.

 

In witness whereof, Exult and Campbell have entered into this Agreement as of
the Effective Date.

 

Exult, Inc.

 

By:____________________________

Name:_________________________

Title:__________________________

 

 

_______________________________

Kevin M. Campbell

 

9



--------------------------------------------------------------------------------

 

Schedule A to

Employment Restructuring Agreement

 

Part 1

 

Scheduled Payments

 

Timing

--------------------------------------------------------------------------------

  

Amount

--------------------------------------------------------------------------------

January 10, 2003

  

$230,000

April 1, 2003

  

$230,000

 

Part 2

 

Previous Payments

 

Date Paid

--------------------------------------------------------------------------------

  

Amount

--------------------------------------------------------------------------------

July ‘02

  

$240,000

September ‘02

  

$446,000

October ‘02

  

$422,579

 

10